In this habeas corpus proceeding for the release of an alleged parole violator who has been detained in prison following a parole commissioner’s finding of probable cause for parole revocation, petitioner appeals from a judgment of the Supreme Court, Westchester County, entered January 9, 1975, which dismissed the writ and also denied a motion by petitioner for fixation of bail. Judgment affirmed, without costs. The judgment is supported by the determination of the Court of Appeals in People ex rel. Calloway v Skinner (33 NY2d 23) and of this court in People ex rel. Little v Monroe (38 AD2d 398, 400). It is understood that the final revocation of parole hearing has been held and two of the four charges have been sustained. Petitioner’s parole has been revoked and he has been ordered to appear at the April meeting of the parole board for further application to be released. Rabin, Acting P. J., Hopkins, Christ,
Brennan and Munder, JJ., concur.